     Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 1 of 16 PageID #:899




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KELVIN LETT,                                         )
                                                     )    Case No. 18 cv 4993
                              Plaintiff,             )
v.                                                   )    Hon. John Robert Blakey
                                                     )
CITY OF CHICAGO, et al.,                             )    Magistrate Judge Jeffrey Cole
                                                     )
                              Defendants.            )

                REPLY MEMORANDUM IN FURTHER SUPPORT
            OF MOTION TO DISMISS SECOND AMENDED COMPLAINT
        BY DEFENDANTS ROBERTS, MOORE, O’SHAUGHNESSY AND GRBA

        Defendants Sydney Roberts (“Roberts”), Annette Moore (“Moore”), Helen O’Shaughnessy

(“O’Shaughnessy”) and Mark Grba (“Grba”) (collectively, “Movants”), through their attorney,

Edward N. Siskel, Corporation Counsel of the City of Chicago, submit the following Reply

Memorandum in further support of their Motion to Dismiss Counts I, III, IV and V of the Second

Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

I.      Argument

        a.      Lett fails to state a claim for First Amendment retaliation in Count I.

                1.      Lett fails to allege he spoke as a private citizen.

        In his third attempt to state a cause of action, Lett repeatedly and consistently alleges he was

retaliated against for refusing to include a finding in an investigative report because he believed such a

finding was unsupported by the evidence. See Second Amended Complaint (“SAC”) ¶ 30 (Fairley

pressured investigators to change their investigative reports to include findings, conclusions and outcomes

that investigators did not believe were supported by the investigation), ¶ 32 (Fairley ordered Lett to

alter his reports “so as to lie” about his findings), ¶ 33 (despite Lett’s findings, Fairley told Lett he

needed “to lie about” his findings to reflect an officer shooting was unjustified), ¶ 34 (Lett refused to
    Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 2 of 16 PageID #:900



find that a gun was planted on the victim by the officers because “he had no evidence to support that

finding”), ¶ 35 (Lett was familiar with the evidence and was certain there was no factual basis to

include a finding that a gun was planted).

        Significantly, Lett did not allege he was ordered to fabricate evidence, conceal evidence,

destroy evidence, tamper with evidence, falsely swear, sign an oath of any kind, falsely testify, suborn

perjury, or impede, obstruct or affect any type of legal proceeding. According to Lett’s allegations,

which are accepted as true solely for purposes of this motion, Lett was told to include a finding in an

internal IPRA report recommending discipline of a Chicago police officer which he thought was

unsupported by the underlying evidence. This was part of his job, however, and as such, Lett fails to

plead he acted as a private citizen for purposes of his First Amendment retaliation claim in Count I.

Garcetti v. Ceballos, 547 U.S. 410, 417 (2006); Davis v. City of Chicago, 889 F.3d 842, 845 (7th Cir. 2018).

        In his responses to the pending motions to dismiss, Lett painstakingly avoids mentioning the

word “finding” at all, and mischaracterizes his disagreement over whether a “finding” was supported

by the evidence as “lies.” Response to Motion to Dismiss by Roberts, et al., p. 2 (“put false evidence

in a report”), p. 3 (“make falsehoods in his reports”), p. 5 (“include false statements of fact” and

“place false statements in reports”), p. 6 (“refusing to lie about facts in a police investigation”). Lett

thereby attempts to compare his case to a police officer’s refusal to change a police report “as to [the

excessive force] he witnessed” during an arrest made by his partner (Jackler v. Byrne, 658 F.3d 225, 240 (2nd

Cir. 2011) (emphasis added)) and to providing sworn testimony pursuant to a subpoena in a criminal

trial. Lane v. Franks, 134 S. Ct. 2369, 2379 (2014).

        The attempt is unavailing for two reasons. First, Lett’s “findings” in investigative reports

were not sworn, nor were they testimony. Reports may have included witness statements (SAC ¶ 35),

but Lett cannot allege he provided testimony as a witness in cases he handled as an IPRA


                                                       2
    Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 3 of 16 PageID #:901



investigator. Indeed, Lett does not allege he was a witness to police misconduct. He did not make

any statement as a witness in a police misconduct case. He was not asked to provide a false

statement as a witness in a police misconduct case. Lett reported on evidence in police misconduct

cases and made recommended findings and conclusions as to police discipline, subject to the direction of

IPRA’s Chief Administrator. Lett’s role was materially different from the role of the parties (as

witnesses) in Jackler v. Byrne, 658 F.3d at 240 and Lane v. Franks, 134 S. Ct. at 2379.

        The findings, conclusions and disciplinary recommendations derived from the evidence were

not themselves evidence. Davis v. City of Chicago, 889 F.3d at 845-46. These ultimately were to be

made by IPRA’s Chief Administrator, and Lett’s alleged refusal to revise his findings pursuant to the

Chief Administrator’s alleged instructions was not protected by the First Amendment. Id. Lett

cannot avoid the controlling effect of Davis by mischaracterizing the facts he alleged with misleading

language in his response.

        Second, Lett cannot defeat defendants’ motions to dismiss by attempting to allege a different

set of facts in his response brief. Pirelli Armstrong Tire Corp. Retiree Medical Benefits Trust v. Walgreens

Co., 631 F.3d 436, 448 (7th Cir. 2011) (citing “axiomatic rule that a plaintiff may not amend his

complaint in his response brief”). Lett has had three opportunities to allege he spoke as a private

citizen, with notice of defendants’ position herein, and has amply demonstrated he cannot plead a

viable First Amendment retaliation claim. For this reason, Count I should be dismissed, with

prejudice.

                2.    Lett fails to allege Movants’ personal involvement in alleged retaliation.

        In response to Movants’ motion, Lett indicates he seeks to impose liability on Movants

under a theory of a conspiracy to violate his constitutional rights. Response to Motion to Dismiss

by Roberts, et al. pp. 6-7.      Lett cites his allegations that O’Shaughnessy and Grba “were in


                                                     3
    Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 4 of 16 PageID #:902



agreement [with Fairley] to conduct a deficient and improper investigation into Lett in order to

justify his termination,” allegedly in order to “personally gain Fairley’s approval.” SAC ¶¶ 52-55.

The alleged conspiracy further encompassed Moore, O’Shaughnessy and Grba conspiring with

Fairley to deprive Lett of his First Amendment rights by placing him on paid administrative leave at

IPRA for a month in retaliation for “utilizing his contractual rights under a union contract.” Id. ¶¶

60, 68. Still later, Roberts, COPA’s Chief Administrator since April 2018, “continued to deprive”

Lett of his (nonexistent) position at IPRA, or a “substantially similar position with COPA,” in

“further retaliation” for Lett’s protected activity. Id. ¶¶ 69, 81. Lett submits all this is plausible and

should be subject to discovery. Response p. 7.

        “[B]efore defendants become entangled in discovery proceeding in a case alleging a vast,

encompassing conspiracy . . . plaintiff must meet a high standard of plausibility.” Roehl v. Merrilees,

No. 11 C 4886, 2012 WL 1192093 at *8 (N.D. Ill. April 10, 2010) (internal quotation omitted), citing

Cooney v. Rossiter, 583 F.3d 967,971 (7th Cir. 2009). Lett’s mere conclusions that Movants conspired to

retaliate against him are themselves insufficient to withstand a motion to dismiss. SAC ¶¶ 54, 67, 68,

69. E.g., Redd v. Nolan, 663 F.3d 287, 292 (7th Cir. 2011); Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir.

2009); Dyson v. City of Calumet City, 306 F. Supp. 3d 1028, 1046 (N.D. Ill. 2018); Vazquez v. Village of

Bensenville, 22 F. Supp. 3d 861, 870 (N.D. Ill. 2014); Gomez v. Garda CL Great Lakes, Inc., No. 13 C

1002, 2013 WL 4506938 at *4 (N.D. Ill. Aug. 23, 2013). Lett distinguishes none of these cases in his

response.

        The conclusions are furthermore speculative and implausible. It is fevered speculation to

allege certain Movants conducted a shoddy investigation in order to gain their boss’ approval. And it is

beyond speculation - and frivolous - to individually name a later-named Chief Administrator of COPA

as a defendant, under the theory she might have known a former employee of a separate, defunct


                                                    4
    Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 5 of 16 PageID #:903



City agency was unhappy and did not intervene to accommodate him, in order to retaliate. Lett does

not even attempt to explain how any of this relates to CPD’s decision to place Lett on paid

administrative leave in his current position.

        As agents of a government entity jointly pursuing the City’s lawful business, Movants were

not capable of conspiring when they committed acts within the scope of their employment, even

when said acts are alleged to be discriminatory or retaliatory. Strauss v. City of Chicago, -- F. Supp. 3d -

- , No. 17 C 5348, 2018 WL 467585 at *11 (N.D. Ill. Sept. 28, 2018) (finding intra-corporate

conspiracy doctrine applicable absent “extraordinary circumstances”), citing Wright v. Illinois

Department of Children and Family Services, 40 F.3d 1492, 1508 (7th Cir. 1994). Lett’s conspiracy claim

should be dismissed.

                3.       Lett fails to allege an adverse action.

        Lett does not dispute he must allege a materially adverse action. Response pp. 7-8.            Lett

argues the 12 alleged adverse actions cited at paragraph 71 of the Second Amended Complaint meet

this standard, viewed individually or collectively. Response p. 7.        Lett misses the entire point of

Movants’ motion. Movants can only be held liable for actions they individually took. Ashcroft v. Iqbal,

556 U.S. 662, 676 (2009) (“. . . a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the Constitution.”); Matz v. Klotka, 769

F.3d 517, 528 (7th Cir. 2014) (“[i]ndividual liability under § 1983 requires ‘personal involvement in

the alleged constitutional deprivation’”).      Lett does not allege any of the Movants terminated his

employment. SAC ¶ 51. He alleges, among Movants, only Moore placed him on paid administrative

leave at IPRA. SAC ¶ 60. No Movant is alleged to have placed Lett on paid administrative leave at

CPD.




                                                     5
    Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 6 of 16 PageID #:904



        Lett does not even argue that a one month paid leave at IPRA was materially adverse.

Nichols v. Southern Illinois University – Edwardsville, 510 F.3d 772, 786-87 (7th Cir. 2007). Hence, Lett

fails to allege any Movant individually took a materially adverse action against him to support his

Section 1983 claim. Movants should be dismissed for this reason.

                4.      Movants are entitled to qualified immunity.

        Lett cites Judge Hamilton’s concurrence in Davis v. City of Chicago, 889 F.3d at 846-47, and

the cases cited therein, Jackler v. Byrne, 658 F.3d 225, 240 (2nd Cir. 2011) and Lane v. Franks, 134 S. Ct.

2369, 2379 (2014), to argue his refusal to change a finding in his investigative report pursuant to the

Chief Administrator’s instructions was “clearly established” First Amendment activity. Response p.

10. As explained above, Lett cannot compare his role as an IPRA investigator to the plaintiffs in

either of those cases. Lett did not witness police misconduct, was not asked to provide a statement

or a report as a witness to police misconduct, was not told to provide a false statement as a witness

to police misconduct, and was not asked to testify as a witness at a trial. As part of his job, Lett

allegedly refused to change a “finding” in a report recommending discipline because he did not

believe the finding was supported by the underlying evidence. SAC ¶ 35. This not only fell squarely within

Judge Kanne’s opinion in Davis, but to the extent it did not, it was far from a “clearly established”

First Amendment right.

        Similarly, Lett did not report his personal knowledge of police misconduct outside

established channels, as was the case in Spalding v. City of Chicago, 24 F. Supp. 3d 765, 776 (N.D. Ill.

2014) and Kristofek v. Village of Orland Hills, 832 F.3d 785, 793 (7th Cir. 2016). Neither of those cases

clearly established protected activity under the “particular circumstances” of this case. District of

Columbia v. Wesby, -- U.S. -- , 138 S. Ct. 577, 590 (2018). For these reasons, Movants are entitled to

qualified immunity on Count I. Purtell v. Mason, 527 F.3d 615, 626 (7th Cir. 2008) (qualified immunity


                                                    6
    Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 7 of 16 PageID #:905



appropriate in light of uncertainty whether speech was protected); Brown v. Chicago Board of Education,

973 F. Supp. 2d 870, 880-881 (N.D. Ill. 2013).

        b.      Lett fails to state a claim for deprivation of property without due
                process in Count III.

                1.       Lett fails to allege the deprivation of a “property interest.”

        In Count III of the Second Amended Complaint, Lett complains he was deprived of a certain

level of pay when he was placed on paid administrative leave following his reinstatement at IPRA. Id.

¶¶ 102, 103. Movants move to dismiss as Lett fails to allege a “property” interest in not being placed

on paid administrative leave while maintaining his position as an IPRA investigator. Coffman v.

Indianapolis Fire Department, 578 F.3d 559, 567 (7th Cir. 2009). Further, any plausible loss of income

during Lett’s one month paid leave at IPRA was an insufficient deprivation of “property” to trigger

federal due process. Luellen v. City of East Chicago, 350 F.3d 604, 613-14 (7th Cir. 2003); Townsend v.

Vallas, 256 F.3d 661, 676 (7th Cir. 2001); Swick v. City of Chicago, 11 F.3d 85, 86 (7th Cir. 1993).

        In his response, Lett cites to his allegation that he lost $9,000 a year in income. Response p.

13. This is implausible as it relates to Lett’s one month paid leave at IPRA. By failing to address

Movants’ argument relating to Lett’s one month leave at IPRA, Lett effectively waives this claim. C

& N Corp. v. Gregory Kane & Illinois River Winery, Inc., 756 F.3d 1024, 1026 (7th Cir. 2014); Zicarelli v.

Dart, No. 17 cv 3179, 2018 WL 3046956 at *2 (N.D. Ill. June 20, 2018).

        Further, Movants are not alleged to have had any role in placing Lett on administrative leave

at CPD, even as alleged co-conspirators, and cannot be held individually liable for any alleged loss

resulting from Lett’s paid administrative leave while he was employed by CPD.

                2.       Lett was afforded adequate process.

        Lett likewise fails to address Movants’ argument that Lett was afforded adequate process

relating to his paid administrative leave, and again thereby waives this claim. Id.

                                                     7
    Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 8 of 16 PageID #:906



                3.      Movants are entitled to qualified immunity.

        Lett’s protected interest in not being placed on paid leave and the requirement, if any, for a

“pre-deprivation” hearing were not clear under the circumstances in this case. Coffman, 578 F.3d at

567; Luellen, 350 F.3d at 613-14. Lett cites Zinn v. Village of Sauk Village, No. 16 cv 3542, 2017 WL

783001 at *4 (N.D. Ill. March 1, 2017), but that case addressed qualified immunity in the context of

the seizure of a vehicle without probable cause or a warrant under the Fourth Amendment, not the

question of whether a one month paid administrative leave implicated a “property” interest

triggering the due process clause. Movants are entitled to qualified immunity on Lett’s due process

claim in Count III. Reichle, 566 U.S. at 664.

        c.      Lett fails to state a claim for First Amendment retaliation in Count IV.

                1.      Lett’s union grievance was not a matter of public concern.

        Lett cites Berry v. Illinois Department of Human Services, No. 00 C 5538, 2003 WL 22462547 at

*12 (N.D. Ill. 2003) to argue the public concern test may not apply to associational claims.

Response p. 13.      But Berry expressly noted “[p]ursuing a matter of individual concern through a

union grievance process does not make it protected First Amendment conduct.” Id., citing Griffin v.

Thomas, 724 F. Supp. 587, 589 (N.D. Ill. 1989). See also Bivens v. Trent, 591 F.3d 555, 561 (7th Cir.

2010) (union grievance relating to plaintiff’s personal illness filed to advance personal interests). The

public concern test applies to Lett’s First Amendment retaliation claim in Count IV.

        Lett argues his union grievance involved a matter of public concern (police discipline) as

reflected by the press release announcing the commencement of COPA’s operations in September

2017. Response p. 13. The argument is without merit. Lett’s grievance challenged the termination of

his IPRA employment, not a matter of “police discipline.” SAC ¶¶ 56-58. The fact that Lett was

employed by a public entity did not somehow elevate his private employment dispute to a matter of


                                                   8
    Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 9 of 16 PageID #:907



public concern. The COPA press release had nothing to do with Lett’s grievance seeking reversal of

his termination from IPRA.

                2.      Lett fails to allege any personal involvement of Movants.

        Lett cites paragraphs 60 and 61 of the Second Amended Complaint to argue he adequately

alleged Movants’ personal involvement. Response p. 13. Those paragraphs state only Fairley and

Moore were involved in placing Lett on administrative leave at IPRA, not Roberts, O’Shaughnessy

or Grba. Movants are not alleged to have had any role in Lett’s administrative leave at CPD. As to

Moore, the allegation fails because Lett’s one month paid leave at IPRA was not a materially adverse

action. Nichols, 510 F.3d at 786-87.

                3.      Movants are entitled to qualified immunity.

        Lett’s First Amendment rights relating to his union grievance, if any, were not clear. Balton,

133 F.3d at 1040; Bivens, 591 F.3d at 561. Lett’s argument that his grievance concerned a matter of

public concern is without merit. Lett cites no clear precedent that his grievance in fact constituted

protected First Amendment activity. Movants are entitled to qualified immunity on Lett’s First

Amendment retaliation claim in Count IV. Reichle, 566 U.S. at 664.

        d.      Lett fails to state an IWA claim against Roberts and Moore in Count V.

                1.      Lett fails to allege he refused to engage in illegal conduct.

        Lett again attempts to compare the inclusion of a “finding” in an internal IPRA report to the

statements of witnesses in police misconduct cases in order to sustain his Section 20 claim under the

Illinois Whistleblower Act (the “IWA”). Response p. 13; 740 ILCS 174/20. As explained above,

the comparison is factually unsupported and unwarranted. Unlike the plaintiff in Jackler v. Byrne, 658

F.3d at 240, and the defendants “in the Van Dyke case,” Lett was not a witness to police

misconduct. He did not make a statement as a witness in a police misconduct case. He was not


                                                  9
   Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 10 of 16 PageID #:908



asked to provide a false statement as a witness in a police misconduct case.       Lett alleges that as an

IPRA investigator, he made findings and conclusions in an internal report as to whether a member

of the Chicago Police Department should be disciplined, and refused, in one instance, to change a

“finding” because he believed it was unsupported by the evidence. SAC ¶¶ 30, 32, 33. As also

noted above, by City ordinance, the Chief Administrator was ultimately responsible and authorized

to make any “finding” and recommendation of discipline. Davis v. City of Chicago, 889 F.3d at 845.

        The question in this case, therefore, is whether complying with the Chief Administrator’s

authority and direction to revise findings and conclusions in a report recommending discipline

would violate a state or federal law. 740 ILCS 174/20. Lett’s need to mischaracterize his allegations

with misleading language and to invoke materially distinguishable cases demonstrates he is incapable

of citing an applicable law which would have been violated in this case. Indeed, there is none to cite.

As the facts alleged do not show a violation of any state or federal law, Lett fails to state a Section 20

claim under the IWA. See Corah v. Bruss Co., 2017 IL App (1st) 161030 at ¶ 16 (2017) (refusal to

complete allegedly “false” accident investigation report, used as basis for workers’ compensation

claim, did not present a violation of any law). See also City of Chicago v. Janssen Pharmaceuticals, Inc.,

2017 IL App (1st) 150870 at ¶ 20 (2017) (finding municipal ordinance did not constitute “federal or

State law” under the plain language of the Illinois Freedom of Information Act).

                2.      Roberts and Moore were not Lett’s employer.

        In order to bring an action under Section 30 of the Illinois Whistleblower Act (the “IWA”),

Lett must allege he was an “employee,” defined as “any individual who is employed on a full-time,

part-time or contractual basis by an employer.”      740 ILCS 174/5 (emphasis added).          The term

“employer” is defined as an individual, sole proprietorship, partnership, firm, corporation,

association, and any other entity that has one or more employees in this State, and “any person


                                                   10
    Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 11 of 16 PageID #:909



acting within the scope of his or her authority express or implied on behalf of those entities in

dealing with its employees.” Id. (emphasis added). Roberts and Moore seek dismissal of Count V as

to them because Lett cannot allege he was their employee. To the contrary, Lett alleges he was

employed by the City of Chicago. SAC ¶ 5.

        Lett cites district court decisions focusing on the IWA’s definition of “employer,” and

specifically, the language including within the definition of “employer” of “any person acting . . . on

behalf of [an entity] in dealing with its employees.” Bello v. Village of Skokie, 151 F. Supp. 3d 849

(N.D. Ill. 2015).1 The Bello decision and those following it, however, fail to acknowledge that only

an “employee” may bring an action against an “employer,” and that to come within the definition of

an “employee,” a plaintiff must allege that he or she is “employed” by an “employer.” 740 ILCS

174/5, 174/30. Consequently, although an individual agent may be included within the definition of

“employer,” an employee cannot allege he or she is “employed” by the agent. Judge Gottschall

addressed this language in the Parker decision when she stated:

                  There is good reason to interpret the IWA to allow actions only against
        the entity that actually employed the plaintiff, not against individual employees
        of that entity. In the context of federal discrimination statutes such as the ADA
        and Title VII, the definition of “employer” similarly includes the employer's
        “agents,” but that “is simply a statutory expression of traditional respondeat
        superior liability and imposes no individual liability on agents.” [citation omitted].
        The language in the IWA appears to be patterned on the federal statutes, and
        the similar language suggests that the Illinois legislature did not intend to impose
        individual liability on an employer's agents, but merely to express that the agents'
        acts are attributable to the employer. . . .

Parker v. Illinois Human Rights Commission, 2013 WL 5799125 at *9 (N.D. Ill. October 25, 2013).

Respectfully, Judge Gottschall’s reasoning is the more persuasive interpretation, in that it

harmonizes the IWA’s definitions of “employee” and “employer” to provide an employee’s right of


1  Judge Kennelly, the author of the Bello decision, more recently dismissed individual defendants to an IWA
claim in Michno v. Cook County Sheriff’s Office, No. 13 C 7163, 2018 WL 723202 at *2 (N.D. Ill. Feb. 6, 2018).

                                                     11
      Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 12 of 16 PageID #:910



action against an employer for prohibited retaliation by the employer or the employer’s agents under the

traditional standard of respondeat superior.

         Additionally, regardless of the Court’s ruling on the issue of whether Lett could qualify as an

“employee” of an employer’s individual agents, Lett still cannot allege he was ever employed by

COPA. The claim against Roberts must be dismissed.

                 3.        Lett’s IWA claim was barred in part by the statute of limitations.

         Any monetary claims for alleged actions pre-dating July 22, 2017, including Lett’s

termination, are time-barred and should be dismissed. 745 ILCS 10/8-101(a).                See Elue v. City of

Chicago, No. 16 cv 9564, 2017 WL 2653082 at *8 (N.D. Ill. June 20, 2017) (Tort Immunity Act’s one

year statute of limitations applies to IWA claim); SAC ¶ 120 (a)-(d). Lett relies on the “continuing

tort” doctrine in order to bring his stale claims within the actionable period of limitations. Response

p. 6. The attempt fails.

         As a general matter, the statute of limitations begins to run “when the interest at issue is

invaded.” Taylor v. Board of Education of the City of Chicago, 2014 IL App (1st) 123744 at ¶ 46 (2014).

Where there is an “overt act from which subsequent damages may flow, the statute begins to run on

the date the defendant invaded the plaintiff’s interest . . . despite the continuing nature of the

injury.” Brooks v. Ross, 578 F.3d 574, 579 (7th Cir. 2009), citing Feltmeier v. Feltmeier, 207 Ill.2d 263, 279

(2003). In such cases, the “continuing violation” rule does not apply. Id. Discrete acts are separate

and identifiable decisions. See Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002); Belleville Toyota, Inc.

v. Toyota Motor Sales, U.S.A., Inc., 199 Ill.2d 325, 348-49 (2002) (decisions to allocate vehicles among

dealerships, repeatedly made four times per month, each constituted discrete action). The period of

limitations on discrete actions begins to run when the act occurs. Taylor, 2014 IL App (1st) 123744 at ¶

46.


                                                     12
   Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 13 of 16 PageID #:911



         Lett’s February 2017 termination was a discrete action on which the statute of limitations

began to run immediately. Lett clearly considered his termination to be actionable at the time, as he

filed a union grievance in July 2017. SAC ¶ 56. Lett admits his administrative leaves were “entirely”

separate actions from his termination. Id. ¶ 66. Lett’s attempt to “reach back” and bring discrete

actions predating July 2017 within the IWA period of limitations by arguing they are part of a

“continuing tort” should be rejected.

         The “continuing tort” or “continuing violation” doctrine applies to continuous or repeated

injurious behavior, by the same actor and of a similar nature. Id. Under these circumstances, a cause

of action accrues on the date of final injury or when the tortious conduct ceases. Id. The continuing

tort doctrine permits suit to be delayed until a series of wrongful acts “blossoms” into an injury on

which suit can be brought. Limestone Development Corp. v. Village of Lemont, 520 F.3d 797, 801 (7th Cir.

2008).

         The continuing violation theory does not apply to a series of discrete acts, each of which is

independently actionable, even if those acts form an overall pattern of wrongdoing. Belleville Toyota,

Inc. v. Toyota Motor Sales, U.S.A., Inc., 199 Ill.2d 325, 348-49 (2002); Kidney Cancer Association v. North

Shore Community Bank, 373 Ill.App.3d 396, 405-06 (1st Dist. 2007). Nor can a plaintiff use the

continuing tort doctrine to “reach back” to events constituting discrete actions in order to form a

continuing violation claim. Rouse v. Chicago Transit Authority, No. 13-cv-5260, 2016 WL 5233591 at

*8 (N.D. Ill. Sept. 21, 2016), citing Tinner v. United Insurance Company of America, 308 F.3d 697, 708 (7th

Cir. 2002) (transfer was a discrete act); Dasgupta v. Univ. of Wisconsin Bd. of Regents, 121 F.3d 1138,

1139 (7th Cir. 1997) (failure to promote was discrete event, not a continuing violation). Courts are

particularly reluctant to find continuing violations when the plaintiff already perceived an act as a

violation. See, e.g., Jones v. Merchants Nat. Bank & Trust, 42 F.3d 1054, 1058 (7th Cir. 1994) (declining


                                                    13
   Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 14 of 16 PageID #:912



to apply continuing violation to promotion, since plaintiff knew or should have known of claim);

McDonough v. City of Chicago, 743 F. Supp. 2d 961, 971 (N.D. Ill. 2010) (same as to suspension and

failure to promote). As a result, Lett’s monetary claims for alleged actions pre-dating July 22, 2017,

including his termination, are time-barred and should be dismissed.

               4.      Lett fails to allege a materially adverse action.

       Lett completely fails to address Roberts and Moore’s adverse action argument. Response

pp. 14-15. Moore allegedly placed Lett on paid administrative leave at IPRA for a month. This was

not a materially adverse action sufficient to support an IWA claim. Nichols, 510 F.3d at 786-87.

Moore is not alleged to have had any role with the decision to place Lett on administrative leave at

CPD. Roberts is not alleged to have been even employed with the City at the time Lett was placed

on the administrative leaves. She is not alleged to have made any decision regarding Lett at all.

               5.      Lett fails to plausibly allege proximate causation.

       The Illinois First District Appellate Court recently examined the element of causation under

the Illinois Whistleblower Act in the same manner as retaliatory discharge cases.           Brummel v.

Grossman, 2018 IL App (1st) 170516 at ¶¶ 49, 50 (2018) (opinion subject to revision). In both types

of cases, a plaintiff must establish a causal relationship between the employee’s protected activity

and the alleged adverse action. Id.

       Lett believes his conclusory allegation of “proximate cause” or a continuing “campaign” to

retaliate is sufficient to withstand the City’s motion to dismiss. Response p. 12. He submits his

protected refusal to change a finding in June 2016 led to all of the subsequent adverse actions. This

bare conclusion of proximate cause, however, is not plausible under the facts alleged. Lett does not

even attempt to explain how Lett’s paid administrative leave at IPRA, and later, at a separate City

Department, were plausibly connected to Lett’s alleged refusal to change a finding in an investigative


                                                  14
      Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 15 of 16 PageID #:913



report over a year earlier. See Wheeler v. Piazza, No. 16 cv 3861, 2018 WL 835353 at *4 (N.D. Ill. Feb.

13, 2018); Ghiles v. City of Chicago Heights, No. 12 cv 7634, 2016 WL 561897 at *2 (N.D. Ill. Feb. 12,

2016).

         Likewise, Lett ignores the effect of what he admits to be an intervening motive to place him

on paid administrative leave: the July 25, 2017 arbitration award. Illinois law rejects the proposition

there can be more than one “proximate cause” in retaliatory discharge cases (and by analogy, in IWA

cases. See Brummel v. Grossman, 2018 IL App (1st) 170516 at ¶¶ 49, 50). Michael v. Precision Alliance

Group, LLC, 2014 IL 117376 at ¶¶ 38-39 (2014); Groark v. Thorleif Larsen & Sons, Inc., 231 Ill.App.3d

61, 65-6 (1st Dist. 1992). The intervening motive severs any proximate causation that could be

plausibly alleged between Lett’s prior refusal to alter an investigative report and Lett’s administrative

leaves at IPRA and CPD. Id.

         Finally, Lett fails to provide any plausible explanation of a connection between the CPD’s

decision to place Lett on paid administrative leave after September 2017 and his alleged refusal to

change a finding in an IPRA report in June 2016. Hillman v. City of Chicago, 834 F.3d 787, 794 (7th

Cir. 2016) (failure to show retaliation by separate decision-maker with no knowledge of protected

activity). For all these reasons, Lett fails to state a claim under the IWA in Count V.

II.      Conclusion

         Wherefore, Defendants Roberts, Moore, O’Shaughnessy and Grba respectfully request

Counts I, III, and IV be dismissed as to them, with prejudice, and any further relief the Court deems

appropriate.

         Additionally, Defendants Roberts and Moore respectfully request Count V be dismissed as

to them, with prejudice, and any further relief the Court deems appropriate.




                                                   15
   Case: 1:18-cv-04993 Document #: 65 Filed: 12/04/18 Page 16 of 16 PageID #:914



Dated: December 4, 2018                      Respectfully submitted,

                                             EDWARD N. SISKEL
                                             Corporation Counsel of the City of Chicago

                                             By: Mark Bereyso
                                             MARK J. BEREYSO
                                             JOANN G. LIM
                                             Assistants Corporation Counsel
City of Chicago, Department of Law
Employment Litigation Division
30 North LaSalle Street, Suite 1020
Chicago, Illinois 60602
(312)744-6951
(312)744-8039




                                        16
